Title: From Thomas Jefferson to William Davies, 26 January 1781
From: Jefferson, Thomas
To: Davies, William



Sir
Richmond January 26th 1781

As for the outer Clothing for the Soldiers there is no early Prospect but from the 1495 yards of Cloth sent you some Time ago. We purchased 100 or 150 Blankets and 400 Pair of Stockings of Mr. Ross whom I desired in Presence of an Aid of Baron Steuben’s to deliver them to the Order of the Baron. And the aid (Major Walker) promised to notify the Baron of this. There are some Blankets (perhaps 100) included in a Purchase from Mr. Braxton not yet come from York River. They shall be sent to you. Mr. Armistead will deliver to your order as much Linen as will shirt all your men if you can have it made up. Four hundred Shirts have been lately provided by Mr. Duncan Rose on Application from Baron Steuben. These should be first applied. Mr. Armistead has about 100 pr. of Shoes here which he will deliver you and being offered 100 pr. at Petersburg he is sending an Agent to make the Purchase who will call on you on his return and let you know where they lie. We expect a Couple of Waggons from Charlotsville with Leather. If you will let me know in Time what may suffice for mending Shoes, we will endeavour to spare it. Mr. Armistead has now some sole Leather which he will deliver you. I should suppose the shreds which might be saved by the Taylors would go far towards mending Cloaths. However it would be œconomy even to cut from the Pieces of the Cloth for this Purpose, Oznabrigs and Thread for the same Purpose shall be furnished you whenever you chuse to send for it. I join you in disapproving the Issues of Clothing by Piece meal and would wish it remedied as far as our Circumstances will admit. If you will state the Sum of money which will do to keep your Taylors in Spirits we will endeavour to have it furnished as soon as the Printer can resume the operation of emitting.

Th Jefferson


Cloathing which according to what precedes you either have or may have: 400 Suits of outer Cloathing (being the 1495 Yards of Cloth sent you) 400 Shirts from Petersburg what is deficient from hence. 100 pr. of Shoes from Petersburg. 100 pr. Do. from hence. 400 pr. Stockings from Mr Ross. From 200 [to 300] blankets, part now at Petersburg, the Rest at York River, Leather, Oznabrigs thread for mending from hence.

